I think the charge of the court was error requiring a reversal of the judgment. It can not be disputed that the overwhelming authority in this State, under the decisions of the Supreme Court and this court, is that the measure of damages for taking private property for public purposes is the fair market value of the property taken (no consequential damages to property not taken being involved). Some of the decisions so holding are as follows: Harrison v. Young, 9 Ga. 359; Young v.  Harrison, 17 Ga. 30; Central Georgia Power Co. v.  Mays, 137 Ga. 120 (72 S.E. 900); Central Georgia Power Co. v. Stone, 139 Ga. 416 (77 S.E. 565); City of Newnan v. Davis, 145 Ga. 380 (89 S.E. 336); City of Reynolds v. Carter, 34 Ga. App. 252 (129 S.E. 117);  State Highway Board v. Shierling, 51 Ga. App. 935 (  181 S.E. 885); State Highway Board v. Warthen, 54 Ga. App. 759 *Page 488 
(189 S.E. 76). The measure of damage for the damaging of private property for public purposes is the difference between the market value of the property before and after the damaging. No citations of authority are deemed necessary on this point. I do not mean to say that there may not be exceptions to the rule. It seems that there may be. The case of Elbert County v. Brown, cited in the majority opinion, was probably decided on the theory that it was an exception. If it was not, it is contrary to all the cases in Georgia we have been able to find on the subject. The case of Atlantic Coast Line R. Co. v.Postal Telegraph-Cable Co., cited in Elbert County v.Brown, is a case coming under the head of an exception to the rule. The decision in Harrison v. Young, cited inElbert County v. Brown, is in accord with my view. Code § 36-505, was in all probability codified from theHarrison case, where the court made this significant statement: "The value of land or anything else, is its price in the market." The U.S. Supreme Court case, Boom Co. v. Patterson, cited in Elbert County v. Brown,
followed the Harrison case and is in accord with my view. I am not discussing what elements may or may not throw light on what is the fair market value. I simply believe that fair market value is the final criterion of the measure of damages. To authorize a jury to find its worth to the owner is to open the door to the wildest kind of speculation and awards of damages based solely on sentiment and whim. This might be ideal, but practical government precludes the possibility.
I do not think the counsel for the Housing Authority intended to convey to the trial court the idea as interpreted by the majority of the court, and that he is therefore estopped to make the exception to the charge. Counsel had been interrogating a witness as to what it would cost the owner to replace the house on another lot. The following colloquy ensued: The court: "Let me ask you this, Mr. Howard. Isn't this the rule? Suppose those people had to get out of that house, and they have got to build them a house somewhere else. You got to pay them the actual value of the property to the owner." Counsel: "Or its equivalent, yes, sir." The court: "Now they are going to move two blocks from there. They got a lot and they are going to build a house, and they are going to build a house as near like the one they got as they can. Isn't that the rule? The actual value of that property to the *Page 489 
owner to put down that house right across the street there?" Counsel: "Well, yes, sir, in that same locality. Those were the factors I was bringing out." The court: "It isn't the fair market value. That is not the rule." The context of the conversation indicates that counsel contended that the value could be found from factors which he was developing by evidence which could be used for that purpose. I do not think that he intended to agree that the market value was not the measure of damages.